

Execution Copy
 
 


Exhibit 10.69
Rubio’s Restaurants, Inc.
 
Deferred Compensation Plan
 
Effective December 1, 2007
 
 
 

--------------------------------------------------------------------------------




TABLE OF CONTENTS





 
Page
ARTICLE 1. ESTABLISHMENT AND PURPOSE
1
   
ARTICLE 2. DEFINITIONS
1
   
ARTICLE 3. ELIGIBILITY AND PARTICIPATION
8
   
ARTICLE 4. DEFERRAL ELECTIONS
9
   
ARTICLE 5. COMPANY CONTRIBUTIONS
12
   
ARTICLE 6. VALUATION OF ACCOUNTS; DEEMED INVESTMENTS
13
   
ARTICLE 7. DISTRIBUTION AND WITHDRAWALS
14
   
ARTICLE 8. ADMINISTRATION
16
   
ARTICLE 9. AMENDMENT AND TERMINATION
18
   
ARTICLE 10. INFORMAL FUNDING
19
   
ARTICLE 11. CLAIMS
19
   
ARTICLE 12. GENERAL CONDITIONS
22

 
i


--------------------------------------------------------------------------------






ARTICLE 1. Establishment and Purpose


The purpose of this Plan is to provide a select group of management or highly
compensated employees and non-employee members of the Board of Rubio’s
Restaurants, Inc., a Delaware corporation and its affiliates or subsidiaries, if
any, with the opportunity to defer a portion of their compensation and to
receive contributions from their employers. The Plan is not intended to meet the
qualification requirements of Section 401(a) of the Code, but is intended to
meet the requirements of the Act, including Code Section 409A, and to be an
unfunded arrangement providing deferred compensation to Eligible Employees who
are part of a select group of management or highly compensated employees of
Participating Employers within the meaning of Sections 201, 301 and 401 of
ERISA. The Plan is intended to be exempt from the requirements of Parts 2, 3 and
4 of Title I of ERISA as a "top hat" plan, and to be eligible for the
alternative method of compliance for reporting and disclosure available for
unfunded "top hat" plans.






ARTICLE 2. Definitions


2.1
Account. Account means a bookkeeping account maintained by the Plan
Administrator to record deferrals allocated to it by the Participant, Company
Contributions (if any), Deemed Investments, distributions, and such other
transactions, if any, that may be required to properly administer the Plan. An
Account shall be utilized solely as a device for the measurement of the value of
the Account Balance to be paid by a Participating Employer to a Participant
under the Plan. The Account shall not constitute or be treated as an escrow,
trust fund, or any other type of funded account for Code or ERISA purposes and
amounts credited thereto shall not be considered “plan assets” for federal
income tax or ERISA purposes.



2.2
Account Balance. Account Balance means, with respect to the Deferred
Compensation Account or any component Account, the value of such Account as of
the most recent Valuation Date.



2.3
Act. Act means the American Jobs Creation Act of 2004, as amended, including
Code Section 409A, Notice 2005-1, and the final regulations issued April 10,
2007.



2.4
Allocation Election. Allocation Election means a choice by a Participant of one
or more Investment Options, and the allocation among them, in which future
Participant deferrals and/or existing Account Balances are Deemed Invested for
purposes of determining earnings in a particular Account.



2.5
Beneficiary. Beneficiary means a natural person, estate, or trust designated by
a Participant to receive benefits to which a Beneficiary is entitled in
accordance with the provisions of the Plan. The Participant’s spouse, if living,
otherwise the Participant’s estate, shall be the Beneficiary if:

 
1

--------------------------------------------------------------------------------


 

 
a.
the Participant has not designated a natural person or trust as Beneficiary, or

 
b.
the designated Beneficiary(ies) has/have all predeceased the Participant.



2.6
Business Day. A Business Day is each day on which the New York Stock Exchange is
open for business.



2.7
Change in Control. Change of Control occurs on the date on which there is (a) a
change in the ownership of the Company, (b) a change in the effective control of
the Company or (c) a change in the ownership of a substantial portion of the
Company’s assets. For purposes of this Section, a change in ownership of the
Company occurs on the date on which any one person or more than one person
acting as a group acquires ownership of stock of the Company that, together with
stock held by such person or group constitutes more than 50% of the total fair
market value or total voting power of the stock of the Company. A change in the
effective control of the Company occurs on the date on which either (i) a person
or more than one person acting as a group acquires ownership of stock of the
Company possessing 51% or more of the total voting power of the stock of the
Company or (ii) a majority of members of the Company’s board of directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Company’s board of directors
prior to the date of the appointment or election. A change in the ownership of a
substantial portion of assets occurs on the date on which any one person or more
than one person acting as a group acquires assets from the Company that have a
total gross fair market value equal to or more than 51% of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions. The determination as to the occurrence of a Change
in Control shall be based on objective facts and in accordance with the
requirements of Notice 2005-1 and subsequent Treasury guidance.



2.8
Code. Code means the Internal Revenue Code of 1986, as amended from time to
time.



2.9
Committee. Committee means the Deferred Compensation Committee of the Board of
Directors of the Company, or such individuals appointed by the Board of
Directors to act as the Deferred Compensation Plan Committee with duties and
responsibilities to administer the Plan and to make such other discretionary
decisions as are relegated to the Committee herein.



2.10
Company. Company means Rubio’s Restaurants, Inc.



2.11
Company Discretionary Contribution. Company Discretionary Contribution means a
Company Contribution made in the sole discretion of a Participating Employer in
accordance with Section 5.1 of the Plan.



2.12
Compensation. Compensation means, for purposes of this Plan, base salary
(including any deferred salary under a Code Section 401(k) or 125 plan), bonus,
commission, and such other cash or equity-based compensation (if any) approved
by the Plan Administrator as Compensation for purposes of this Plan.
Compensation shall not include payroll deductions pursuant to any other employee
benefit plan or any contract or arrangement between the Participant and the
Participating Employer or any deduction required by law or court order.

 
2

--------------------------------------------------------------------------------



 
2.13
Compensation Deferral Agreement. Compensation Deferral Agreement means an
agreement submitted to the Plan Administrator in which a Participant makes an
initial deferral election under the Act, including:(a) making an election to
defer Compensation in accordance with Section 4.1, (b) designating a payment
date(s) or event(s) which is/are permissible under the Act, and (c) specifying a
Payment Schedule with respect to distributions from the Plan. In the discretion
of the Plan Administrator, a Compensation Deferral Agreement may also be used to
make an Allocation Election and/or to make subsequent deferral elections in
accordance with the Act. Unless otherwise provided in Section 4.1 hereof, a
Compensation Deferral Agreement remains in effect from Plan Year to Plan Year
until modified in accordance with the Plan. Notwithstanding the foregoing, and
subject to the provisions of Section 3.3, the Plan Administrator may modify a
Participant’s Compensation Deferral Agreement at any time as necessary (and only
as necessary) to conform the Compensation Deferral Agreement and the Plan to
applicable law.



2.14
Death Benefit. Death Benefit shall mean a distribution of the total amount of
the Participant's Deferred Compensation Account Balance, including any remaining
unpaid In Service Account balances, to the Participant's Beneficiary(ies) in
accordance with Article VII of the Plan.



2.15
Deemed Investment. A Deemed Investment means the conversion of a dollar amount
of deferred Compensation and Company Contributions (if any) credited to a
Participant’s Deferred Compensation Account into notional shares or units or
ownership (or a fraction of such measures of ownership, if applicable) of a
security (e.g. mutual fund, company stock, or other investment) which is
referred to by the Investment Option(s) selected by the Participant. The
conversion shall occur as if shares (or units) of the designated investment were
being purchased (or sold, in the case of a distribution) at the purchase price
as of the close of business of the day on which the Deemed Investment occurs. At
no time shall a Participant have any real or beneficial ownership in the actual
security to which the Investment Option refers, irrespective of whether such a
Deemed Investment is mirrored by an actual identical investment by the Company
or a trustee acting on behalf of the Company.



2.16
Deferred Compensation Account. Deferred Compensation Account means the Account
maintained by the Plan Administrator that records the total amount of liability
of a Participating Employer to the Participants it employs at any point in time,
and includes all unpaid In Service Accounts, the Retirement/Termination Account,
Previously Elected Distribution Accounts, and any other Account maintained by
the Plan Administrator (e.g. a separate Company Contribution Account) to
properly administer the Plan.



2.17
Directors. Directors means non-employee members of the Board of Directors of the
Company.



3

--------------------------------------------------------------------------------


 
2.18
Directors’ Fees. Directors’ Fees means retainers, meeting fees, and any other
cash remuneration paid by the company for services as a member of the Board of
Directors.



2.19
Disability. Disability means that a Participant (a) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (b) is, by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, receiving income replacement benefits for a period of not
less than 3 months under an accident and health plan covering employees of the
Participant’s employer. The determination of the existence of a Disability shall
be made by the Plan Administrator in accordance with the Act.



2.20
Disability Benefit. Disability Benefit means payment by a Participating Employer
to a Participant of the Deferred Compensation Account Balance, including any
remaining unpaid In Service Account balances, due to the Participant’s
Disability.



2.21
Effective Date. Effective Date means December 1, 2007.



2.22
Eligible Employee. Eligible Employee means an Employee of a Participating
Employer who is selected by the Committee based on his job classification and
compensation to be eligible to participate in the Plan and who is part of a
select group of management or highly compensated employees of the Company or a
Participating Employer within the meaning of Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA.



2.23
Employee. Employee means a full-time salaried employee of a Participating
Employer.



2.24
ERISA. ERISA means the Employee Retirement Income Security Act of 1974, as
amended from time to time.



2.25
In Service Distribution. In Service Distribution means a payment by a
Participating Employer to a Participant from an In Service Account on or after
the In Service Distribution Date.



2.26
In Service Account. In Service Account means each Account established pursuant
to Section 4.6 to identify the portion of a Participant’s Deferred Compensation
Account to be paid on each In Service Distribution Date. Each In Service Account
shall be credited with deferrals as specified in the Participant’s Compensation
Deferral Agreements, plus earnings on Deemed Investments in accordance with such
Participant’s Allocation Election. Unless otherwise specified by the Plan
Administrator on the Compensation Deferral Agreement, a Participant may have a
maximum of five (5) In Service Accounts with Balances greater than zero at any
given time (or such other maximum amount as determined by the Plan
Administrator). A single In Service Account shall be maintained with respect to
each In Service Distribution Date and all elections with respect thereto shall
apply to the entire In Service Account Balance.



4

--------------------------------------------------------------------------------


 
2.27
In Service Distribution Date. In Service Distribution Date means the date on
which payments of an In Service Account Balance will commence in accordance with
a Payment Schedule.



2.28
Investment Option. Investment Option means a notional security such as a mutual
fund, life insurance policy separate account, company stock, or other investment
approved by the Plan Administrator for use as part of an Investment Option menu,
which a Participant may elect as a measuring device to determine Deemed
Investment earnings (positive or negative) to be valued in the Participant's
Account(s). The Participant has no real or beneficial ownership in the security
or other investment represented by the Investment Option.



2.29
Participant. Participant means a Director or an Eligible Employee employed by a
Participating Employer who: (a) has elected to defer Compensation in accordance
with the Plan; (b) has received a Company Contribution; or (c) has a Deferred
Compensation Account Balance greater than zero, regardless of whether the
Participant is employed by a Participating Employer or continues to provide
services as a Director. A Participant’s continued participation in the Plan
shall be governed by Section 3.2 of the Plan.



2.30
Participating Employer. Participating Employer means the Company and any
subsidiary or affiliate of the Company that has adopted the Plan and that
assumes exclusive responsibility for payment of benefits to its employees who
are Participants in accordance with the terms of the Plan. A Participating
Employer’s liabilities under this Plan shall be limited to the benefit
obligations owed to its employees and shall not extend to the obligations owed
to employees of any other Participating Employer arising hereunder.



2.31
Payment Schedule. Payment Schedule means the form of payment for a distribution
under the Plan. Unless otherwise indicated by the Plan Administrator on the
Compensation Deferral Agreement, the Retirement Benefit of a Participant may be
paid (a) in a lump sum between 0% and 100% of the Participant’s Deferred
Compensation Account and (b) the balance, if any, in annual installments from
two (2) to fifteen (15) years. In the event a Participant elects a lump sum
payment less than 100% of the Deferred Compensation Account Balance (a “partial
lump sum”), the “partial lump sum” shall at all times with respect to the
amounts deferred be treated as a separate payment, and the installment payments
for the balance of the Deferred Compensation Account Balance shall, at all times
with respect to the amounts deferred, be treated as a single separate payment.
An In Service Account may be paid (c) in a lump sum equal to 100% of the In
Service Account Balance or (d) in annual installments from two (2) to five (5)
years.



2.32
Performance-Based Compensation. Performance-Based Compensation means
Compensation based on services performed over a period of not less than twelve
months and which meets the following requirements: (a) the payment of the
Compensation or the amount of the Compensation is contingent upon the
satisfaction of pre-established organizational or individual performance
criteria; and (b) the performance criteria are not substantially certain to be
met at the time a Compensation Deferral Agreement is submitted to the Plan
Administrator. For purposes hereof, “pre-established organizational or
individual performance criteria” shall mean criteria which are established in
writing by not later than ninety (90) days after the commencement of the period
of service to which the criteria relates, provided that the outcome is
substantially uncertain at the time the criteria are established. Performance
criteria may be subjective but must relate to the performance of the
Participant, a group of Employees that includes the Participant or a business
unit (which may include the Company) for which the Participant provides
services. The determination that any subjective performance criteria have been
met shall not be made by the Participant or by a family member of the
Participant. Performance-Based Compensation does not include any amount or
portion of any amount that will be paid regardless of performance or which is
based on a level of performance that is substantially certain to be met at the
time the criteria is established.



5

--------------------------------------------------------------------------------


 
2.33
Plan. Plan means the Rubio’s Restaurants, Inc. Deferred Compensation Plan, as it
may be amended from time to time hereafter.



2.34
Plan Administrator. Except as provided in Article VIII hereof, Plan
Administrator means the individual or individuals appointed by the Committee.
The Plan Administrator is responsible for such recordkeeping and other
administrative responsibilities delegated to it by the Committee and as are
specified under the Plan.



2.35
Plan Year. Plan Year means January 1 through December 31.



2.36
Retirement. Retirement shall mean the voluntary Separation from Service with a
Participating Employer after reaching age 65, or after reaching age 55 with at
least ten (10) Years of Service with the Company (including all Participating
Employers). Retirement shall also mean resignation as a Director.



2.37
Retirement/Termination Account. Retirement/Termination Account shall mean, prior
to the payment of a Retirement or Termination Benefit, that portion of the
Deferred Compensation Account not allocated to In Service Accounts. Unless
otherwise provided by the Plan Administrator, the Retirement/Termination Account
shall be maintained as a single Account and all elections with respect thereto
(other than an Allocation Election) shall apply to the entire
Retirement/Termination Account Balance.



2.38
Retirement Benefit. Retirement Benefit shall mean a payment by the Company of a
Participant’s Deferred Compensation Account Balance (including all unpaid In
Service Account Balances) to the Participant upon such Participant’s Retirement,
in accordance with the Participant's Payment Schedule election or as otherwise
specified in Article V of the Plan.



2.39
Separation from Service. Separation from Service shall mean that a Participant
has died, retired or otherwise has incurred a “termination of employment.” A
Participant will not incur a Separation from Service while he is on military
leave, sick leave, or other bona fide leave of absence if the period of such
leave does not exceed six months, or if longer, so long as the individual
retains a right to reemployment under an applicable statute or contract. A leave
of absence constitutes a bona fide leave of absence only if there is a
reasonable expectation that the Participant will return to perform services.
Notwithstanding the foregoing, where a leave of absence is due to any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than six
months, where such impairment causes the Participant to be unable to perform the
duties of his position of employment or any substantially similar position of
employment, a 29 month period of absence is substituted for such six month
period. Notwithstanding the above, no Separation from Service shall be deemed to
have occurred for purposes of this Plan if a Participant transfers to the employ
of a Participating Employer immediately after (a) terminating employment with
another Participating Employer or (b) within 30 days following the date on which
the Participant’s employer who is a Participating Employer has a Change of
Control.



6

--------------------------------------------------------------------------------


 
2.40
“Termination of employment” means that it is reasonably anticipated based on the
facts and circumstances that an employee will perform no further services after
a certain date or that the level of bona fide services he would perform after
such date (whether as an employee or an independent contractor) would
permanently decrease to no more than 20 percent of the average level of bona
fide services performed (whether as an employee or an independent contractor)
over the immediately preceding 36 month period (or the full period of services
if the Participant has been providing services for less than 36 months). A
Participant is presumed to have incurred a Separation from Service when the
level of bona fide services performed decreases to a level equal to 20 percent
or less of the average level of services performed by him during the immediately
preceding 36 month period.



2.41
Termination Benefit. Termination Benefit shall mean a payment by the appropriate
Participating Employer of a Participant’s Deferred Compensation Account Balance
(including all unpaid In Service Account Balances) upon Separation from Service
with a Participating Employer for a reason other than Retirement or death, as
specified in Article V of the Plan.



2.42
Unforeseeable Emergency. An unforeseeable emergency is a severe financial
hardship to the Participant resulting from a sudden and unexpected illness or
accident of the Participant or of a dependent (as defined in Code Section
152(a)) of the Participant, loss of the Participant's property due to casualty,
or other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant, as defined in Reg.
1.457-2(h)(4) and Treasury regulations issued under the Act. The Plan
Administrator, in its sole discretion and subject to the requirements of the
Act, shall determine whether a Participant has experienced an unforeseeable
emergency.



2.43
Valuation Date. Valuation Date shall mean each Business Day except as specified
below. The Valuation Date for a Retirement Benefit and for a Termination Benefit
shall be the last day of the month in which the Participant’s Separation from
Service occurs. In the case of a Retirement or Termination Benefit payable to a
“key employee” described in Section 7.2, the Valuation Date shall be the last
day of the month following the date which is six months following such
Participant’s Separation from Service. The Valuation Date for an In Service
Distribution shall be the last day of the month in which the In Service
Distribution Date occurs. The Valuation Date for a Disability Benefit shall be
the last Business Day of the month in which the Plan Administrator determines
that the Participant is Disabled. The Valuation Date for a Death Benefit is the
last day of the month in which the Participant's death occurs. For purposes of
calculating the amount of an installment payment, the Valuation Date is the
anniversary of the Valuation Date on which such installment payments commenced.



7

--------------------------------------------------------------------------------


 
2.44
Years of Plan Participation. Years of Plan Participation shall mean the total
number of full Plan Years a Participants has been a Participant in the Plan
prior to his or her Separation from Service (determined without regard to
whether deferral election have been made by the Participant for any Plan Year).
Any partial year shall not be counted. Notwithstanding the previous sentence, a
Participant’s first Plan Year of participation shall be treated as a full Plan
Year for purposes of this definition, even if it is only a partial Plan Year of
participation.



2.45
Year of Service. Year of Service shall be computed in the same manner as
provided under the Company’s tax-qualified profit sharing or 401(k) arrangement.
If more than one such arrangement exists, the Company shall identify the
appropriate plan document or documents for the determination of Years of
Service.







ARTICLE 3. Eligibility and Participation




3.1
Eligibility and Participation. Each Director and Eligible Employee shall be
eligible to participate in this Plan. A Director or an Eligible Employee becomes
a Participant upon submission of a Compensation Deferral Agreement to the Plan
Administrator.



3.2
Duration. A Participant shall be eligible to defer Compensation and receive
allocations of Company Contributions subject to the terms of the Plan as long as
such Participant is an Eligible Employee or a Director. A Participant who is no
longer an Eligible Employee but continues to be employed by a Participating
Employer may not defer Compensation subject to the Act’s prohibition on
accelerated payments but may otherwise exercise all of the rights of a
Participant under the Plan with respect to his or her Deferred Compensation
Account. On and after a Separation from Service, a Participant shall remain a
Participant as long as his or her Deferred Compensation Account is greater than
zero and during such time may continue to make Allocation Elections. An
individual shall cease participation in the Plan when all benefits under the
Plan to which he or she is entitled have been paid.



3.3
Revocation of Future Participation. Notwithstanding the provisions of Section
3.2, the Committee may, in its discretion, revoke such Participant’s eligibility
to make future deferrals under this Plan. Such revocation will not affect in any
manner a Participant’s Deferred Compensation Account or other terms of this
Plan.



8

--------------------------------------------------------------------------------


 
3.4
Notification. Each newly eligible Director and each newly Eligible Employee
shall be notified by the Plan Administrator, in writing, of his or her
eligibility to participate in this Plan.







ARTICLE 4. Deferral Elections




4.1
Deferral Elections. A Participant shall make deferral elections by completing
and submitting to the Plan Administrator the Compensation Deferral Agreement
which shall specify the deferral, investment and distribution information as
described in this Article IV.



4.2
Time of Election.




 
a.
Initial Eligibility. In the case of the Plan Year in which an Employee first
becomes an Eligible Employee, a Compensation Deferral Agreement that defers
Compensation with respect to services to be performed in such Plan Year and
subsequent to the election must be submitted to the Plan Administrator within
thirty (30) days after such Eligible Employee receives the notice described in
Section 3.4. In the case of compensation that is earned based upon a specified
performance period (for example, an annual bonus), where a deferral election is
made in the first year of eligibility but after the beginning of the service
period, the election will apply to the portion of the compensation equal to the
total amount of the compensation for the service period multiplied by the ratio
of the number of days remaining in the performance period after the election
over the total number of days in the performance period.




 
b.
Subsequent Plan Years. For any subsequent Plan Year, the Compensation Deferral
Agreement containing the election to defer Compensation for services performed
during such Plan Year must be submitted to the Plan Administrator no later than
the close of the preceding Plan Year.




 
c.
Performance-Based Compensation. A Compensation Deferral Agreement containing an
election to defer Performance-Based Compensation must be submitted to the Plan
Administrator no later than six (6) months prior to the end of the period in
which the services are performed and in accordance with the Act. Any such
election shall only be effective if the Participant has performed services for
the Company or a Participating Company, as applicable, continuously from the
from the later of the beginning of the performance period or the date upon which
the performance criteria are established through the date upon which the
Participant makes the election and if the election is filed before the amount of
such performance-based compensation is readily ascertainable. Notwithstanding
the previous sentence, if a portion of such performance-based compensation is
readily ascertainable when the Participant submits his election, such election
shall only apply to the portion of the award that is not yet ascertainable.



9

--------------------------------------------------------------------------------


 
4.3
Amount of Deferral. The deferral election under a Compensation Deferral
Agreement shall designate a dollar amount or whole percentage of Compensation to
be deferred. The Plan Administrator may establish a minimum or maximum deferral
amount for each component of Compensation and may permit separate elections for
each component of Compensation. Unless otherwise specified by the Plan
Administrator in the Compensation Deferral Agreement, Participants may defer up
to 80% of their base salary and up to 100% of all other Compensation for a Plan
Year.



4.4
Changes To A Deferral Election.




 
a.
Right to Modify Prospectively. An election to defer Compensation applies to the
Plan Year specified in the Compensation Deferral Agreement and remains in effect
for each subsequent Plan Year until modified or revoked. A Participant may
modify or revoke an election to defer Compensation during any enrollment period
or other time designated by the Plan Administrator. A modification or revocation
of an election to defer Compensation will be effective beginning on the first
day of the Plan Year following the Plan Year during which the modification or
revocation of the deferral election was made.




 
b.
Performance-Based and Fiscal Year Compensation. An election to defer
Performance-Based Compensation and/or Fiscal Year Compensation applies to the
service period specified in the Compensation Deferral Agreement and remains in
effect for future Performance-Based Compensation and/or Fiscal Year Compensation
which is based upon the same service period in subsequent Plan Years (or fiscal
years, if appropriate) until modified or revoked during an enrollment period
designated by the Plan Administrator. A modification or revocation will apply
prospectively to the Performance-Based Compensation and/or Fiscal Year
Compensation described in the enrollment materials.




 
c.
Unforeseeable Emergency. A Participant may revoke an election to defer
Compensation during the Plan Year in which such Compensation is earned (or, in
the case of Performance-Based Compensation and/or Fiscal Year Compensation,
after the deadline specified in the enrollment materials) only in the case of an
Unforeseeable Emergency and with the consent of the Plan Administrator in its
sole discretion.



4.5
Allocation Elections. A Participant’s Deferred Compensation Agreement may also
specify the Investment Options in which deferrals will be deemed to be invested
in accordance with Section 6.2.



4.6
In Service Distributions.

 

 
a.
Initial Election. A Participant’s Compensation Deferral Agreement may designate
In Service Distribution Date(s). The Plan Administrator shall create an In
Service Account for each In Service Distribution Date to be credited with the
portion of deferred Compensation designated under the Compensation Deferral
Agreement. In order for any portion of a deferral to be credited to an In
Service Account, the In Service Distribution Date must be specified no later
than the applicable submission deadline described in Section 4.2 for the
Compensation Deferral Agreement under which the deferral is made. Any portion of
a deferral not designated for an In Service Distribution will be credited to the
Retirement/Termination Account. Unless otherwise specified by the Plan
Administrator on the Compensation Deferral Agreement, a newly established In
Service Distribution Date may be no earlier than two (2) years following the end
of the Plan Year during which Compensation will first be credited to the newly
created In Service Account.



10

--------------------------------------------------------------------------------


 

 
b.
Modification. The Participant may modify an In Service Distribution Date or
Previously Elected Distribution date, provided: (i) the request to modify is
submitted to the Plan Administrator at least twelve (12) months prior to the
existing In Service Distribution Date; and (ii) the modified In Service
Distribution Date occurs no earlier than five (5) years following the In Service
Distribution Date or Previously Elected Distribution date which is being
modified. In Service Distribution Dates may not be accelerated. The election to
modify an In Service Distribution Date is specific to the In Service Account to
which it refers, and shall not affect other In Service Accounts (except to the
extent the change results in two In Service Accounts with the same In Service
Distribution Date, in which case the Accounts are merged) or the ability of the
Participant to designate new In Service Distribution Dates with respect to
future Compensation deferrals. The modification of an In Service Distribution
Date shall be subject to such further Treasury regulations as are promulgated
under the Act.





4.7
Payment Schedule. A Compensation Deferral Agreement may specify the Payment
Schedule for a Participant’s In Service Distribution(s) and Retirement Benefit.
If no designation is in effect, a distribution will be made in a single lump
sum.




 
a.
Modification—Retirement Benefit. A Participant may modify his or her Retirement
Benefit Payment Schedule, provided (i) such election is made at least twelve
(12) months prior to the date the Participant Retires and the date the first
payment is scheduled to be made and (ii) the first payment with respect to which
such election is made must be deferred for a period of not less than (5) five
years from the date such payment would otherwise have been made. Any
modification of a Payment Schedule made within twelve (12) months of a
Retirement shall be null and void, and the most recent Payment Schedule dated at
least twelve (12) months prior to the Retirement shall be deemed to be in
effect.




 
b.
Modification—In Service Distribution. A Participant shall be permitted to change
each In Service Payment Schedule, provided (i) such election is made at least
twelve (12) months prior to the In Service Distribution Date and (ii) the first
payment with respect to which such election is made must be deferred for a
period of not less than five years from the date such payment would otherwise
have been made. Any modification of a Payment Schedule made within twelve (12)
months of the In Service Distribution Date shall be null and void, and the most
recent Payment Schedule dated at least twelve (12) months prior to the In
Service Distribution Date shall be deemed to be in effect.



11

--------------------------------------------------------------------------------


 
4.8
Company’s Right to Modification for IRC 409A. The Plan Administrator may modify
a Payment Schedule election as necessary (and only as necessary) to conform the
Payment Schedule to applicable law.







ARTICLE 5. Company Contributions




5.1
Company Matching Contributions. The Company may, in its sole discretion, make an
annual Company Contribution in an amount equal to 25% of the amount of base
salary deferred by a Participant and/or 25% of the amount of bonus deferred by a
Participant, to a maximum of 6% of salary, if salary is matched, and to a
maximum of 6% of bonus if bonus is matched.



5.2
Other Company Discretionary Contributions. Each Participating Employer may, in
its sole and absolute discretion, make other Company Discretionary Contributions
to one, some, or all of the Participant(s) it employs by crediting to such
Participants' Retirement/Termination Accounts an amount determined in the sole
and absolute discretion of such Participating Employer. A Company Discretionary
Contribution may be made at any time during the Plan Year. A Participating
Employer shall be under no obligation to make Company Discretionary
Contributions unless it so obligates itself under an employment agreement or
other agreement.



5.3
Vesting.






 
(a)
The Company Matching Contribution and Other Company Discretionary Contributions
in Section 5.1 and 5.2 above, and the Deemed Investment earnings thereon, shall
vest in accordance with the vesting schedule determined and communicated by the
Company with respect to each Company Discretionary Contribution.




 
(b)
The foregoing provisions concerning vesting of Company Discretionary
Contributions notwithstanding, and subject to the requirements of Treasury
regulations promulgated under the Act, all Company Discretionary Contributions
shall become 100% vested upon the occurrence of the earliest of: (a) Retirement;
(b) death of the Participant; (c) Disability of the Participant; and (d) Change
in Control. The Participating Employer may, at any time, in its sole discretion,
increase a Participant vested interest in Company Discretionary Contribution.



12

--------------------------------------------------------------------------------


 
ARTICLE 6. Valuation of Accounts; Deemed Investments




6.1
Valuation. The valuation of a Participant’s Accounts will be adjusted as of each
Valuation Date to reflect deferrals, earnings on Deemed Investments and
distributions since the previous Valuation Date. Valuation of Accounts shall be
performed under procedures approved by the Plan Administrator. Deferrals
pertaining to base salary shall be deducted on a proportionate basis from each
paycheck the Participant receives during the Plan Year and credited to the
Participant’s Accounts as of the date such Compensation would have otherwise
been paid. Deferrals pertaining to other forms of Compensation shall be credited
to the Participant’s Accounts as of the day such Compensation otherwise would
have been paid.





6.2
Allocation Elections. Participants may make an Allocation Election pursuant to
which their Accounts will be credited with earnings on Deemed Investments. A
Participant may make a new Allocation Election with respect to future deferrals
or current Account Balances (or both), provided that such new allocations shall
be in increments of one percent (1%) and apply to the entire Account Balance.
Subject to restrictions on the timing and number of permitted changes to
Allocation Elections within certain time periods (if any) established by the
Plan Administrator, new Allocation Elections may be made on any Business Day,
and will become effective on the same Business Day or, in the case of Allocation
Elections received after a cut-off time established by the Plan Administrator,
the following Business Day. All deferrals shall be credited to the appropriate
Account and a Deemed Investment shall be made in the investment(s) represented
by the Investment Option(s) elected by the Participant as of the close of
business on the deferral date or as otherwise provided by the Plan
Administrator.





6.3
Investment Options. Deemed Investments shall consist of a menu of Investment
Options provided by the Committee. Investment Options do not represent actual
ownership of, or ownership rights in or to, the securities or other investments
to which the Investment Options refer. The Committee, in its sole discretion,
shall be permitted to add or remove Investment Options provided that any such
additions or removals of Investment Options shall not be effective with respect
to any period prior to the effective date of such change. Any portion of an
Account or new deferrals which has not been allocated or which cannot be
allocated under a Participant’s Allocation Election shall be deemed to be
invested in a default Investment Option specified by the Plan Administrator.
Such Investment Option shall have, as its primary objective, the preservation of
capital.





6.4
Notional Investments. Notwithstanding anything in this section to the contrary,
the Committee shall have the sole and exclusive authority to invest any or all
amounts deferred in any manner, regardless of any Allocation Elections by any
Participant. A Participant’s Allocation Election and Deemed Investments shall be
used solely for purposes of determining the value of such Participant’s Account
Balances and the amount of the corresponding liability of the participating
Employer in accordance with this Plan.



13

--------------------------------------------------------------------------------




ARTICLE 7. Distribution and Withdrawals




7.1
Retirement Benefit Distribution. The Retirement Benefit will be paid (or the
first payment will be made) by the appropriate Participating Employer as soon as
administratively practicable following the Valuation Date. In the case of a
Participant who is a “key employee” (as defined in Section 416(i) of the Code)
of a corporation, any stock or other security of which is publicly traded on an
established securities market or otherwise, the Participant’s Retirement Benefit
will be distributed (or will begin to be distributed in the case of a “partial
lump sum” and/or installment payments) no earlier than six (6) months following
such Participant’s Separation from Service. In the event a “key employee”
Participant has elected a “partial lump sum” distribution and/or installment
payments, the Retirement Distribution to such “key employee” will be made as
elected by the Participant with no modification in the Payment Schedule due to
the mandatory six (6) month delay in commencement of payment.



7.2
Termination Benefit. The Termination Benefit shall be paid by the appropriate
Participating Employer in a single lump sum within 90 days following the
Valuation Date. In the case of a Participant who is a “key employee” (as defined
in Section 416(i) of the Code) of a corporation, any stock or other security of
which is publicly traded on an established securities market or otherwise, the
Participant’s Termination Benefit will be paid no earlier than six (6) months
following such Participant’s Separation from Service.



An Employee is considered a “key employee” if he is a key employee at any time
during the 12 month period ending on a “specified employee identification date.”
If the Employee is a key employee on such a date, he will be treated as a key
employee for the entire 12 month period beginning on the “specified employee
effective date.” For purposes of this Section 7.2, the “specified employee
identification date” is December 31 and the “specified employee effective date”
is the following April 1.


7.3
In Service Distributions. Each in Service Distribution shall be paid in
accordance with the Payment Schedule election made with respect thereto, within
90 days following the Valuation Date. In the event a Participant has elected
installment payments for an In Service Distribution, the installment payments
shall be determined as set forth in Section 7.9 of the Plan.



7.4
Death Benefit. In the event of a Participant’s death before the complete
distribution of his or her Deferred Compensation Account, such Participant’s
Beneficiary, named on the most recently filed Beneficiary Designation Form,
shall be paid a Death Benefit in the amount of the remaining Deferred
Compensation Account Balance as of the Valuation Date in a single lump sum
within 90 days following the end of the month in which the Participant's death
occurred. A Death Benefit shall conform to the requirements of the Act in order
to avoid an “acceleration” of a payment.



14

--------------------------------------------------------------------------------


 
7.5
Disability Benefit. The appropriate Participating Employer shall pay the
Disability Benefit in a single lump sum within 90 days following the Valuation
Date.



7.6
Unforeseeable Emergency. A Participant may request, in writing to the Plan
Administrator, a withdrawal from his or her Deferred Compensation Account if the
Participant experiences an Unforeseeable Emergency. Withdrawals of amounts
because of an Unforeseeable Emergency are limited to the extent reasonably
needed to satisfy the emergency need, which cannot be met with other resources
of the Participant. The amount of such withdrawal shall be subtracted first from
the vested portion of the Participant's Retirement/Termination Account until
depleted and then from the In Service Distribution Accounts (if any) beginning
with the Account with the latest In Service Distribution Date. Values for
purposes of determining the source of the withdrawal under this Section shall be
determined on the date the Plan Administrator approves the amount of the
Unforeseeable Emergency withdrawal, or such other date determined by the Plan
Administrator.



7.7
Domestic Relations Order. Notwithstanding the Payment Schedule(s) and In Service
Distribution Dates selected by a Participant and any other provision of this
Plan, the Plan Administrator shall divide such Participant’s Accounts with and
distribute a portion of such Participant’s Accounts to one or more “alternate
payees” at the time and in the manner specified in a court order described in
Section 414(p)(1)(B) of the Code.



7.8
Installment Payments. If the Participant has elected installment payments for
such Participant’s Retirement/Termination Benefit distribution or an In Service
Distribution, annual cash payments will be made within 90 days following the
applicable Valuation Date, or, in the event of a partial lump sum election,
following the first anniversary of the partial lump sum payment made following
Separation from Service. Such payments shall continue annually on or about the
anniversary of the previous installment payment until the number of installment
payments elected has been paid. The installment payment amount shall be
determined annually as the result of a calculation, performed on the Valuation
Date, where (a) is divided by (b):




 
a.
equals the value of the applicable Account on the Valuation Date; and

 
b.
equals the remaining number of installment payments.



7.9
Small Account Balance Lump Sum Payment. Anything to the contrary in this Plan
notwithstanding, in the event that a Participant’s Retirement/Termination
Account Balance is less than $10,000 on the applicable Valuation Date, the
Retirement Benefit shall be paid in a single lump sum and any form of payment
election to the contrary shall be null and void.

 
15

--------------------------------------------------------------------------------



ARTICLE 8. Administration




8.1
Plan Administration. Except as provided in Section 8.2, this Plan shall be
administered by the Plan Administrator, which shall have discretionary authority
to make, amend, interpret and enforce all appropriate rules and regulations for
the administration of this Plan and to utilize its discretion to decide or
resolve any and all questions, including but not limited to eligibility for
benefits and interpretations of this Plan and its terms, as may arise in
connection with the Plan. Claims for benefits shall be filed with the Plan
Administrator and resolved in accordance with the claims procedures in Article
XII.



8.2
Plan Administration after a Change in Control.




 
(a)
Replacement of Plan Administrator. Upon a Change in Control, the individual who,
immediately prior to the Change in Control, was the Chief Executive Officer of
the Company or, in the event there was no person with the title of Chief
Executive Officer prior to the Change in Control, then the highest ranking
officer of the Company prior to the Change in Control (“Ex-CEO”), shall have the
power to appoint an independent third party as the Plan Administrator to replace
the Plan Administrator under this Plan. The previous Plan Administrator shall
relinquish responsibility for administration of the Plan as soon as the newly
appointed Plan Administrator accepts responsibility for administration of the
Plan in writing addressed to the previous Plan Administrator. The newly
appointed Plan Administrator shall have all powers and duties of the previous
Plan Administrator, as set forth in this Plan. After a change in Control, the
Company shall: (1) pay all reasonable administrative expenses and fees of the
newly appointed Plan Administrator; (2) indemnify the newly appointed Plan
Administrator against any costs, expenses, and liabilities including, without
limitation, attorney’s fees and expenses arising in connection with the
performance of the newly appointed Plan Administrator hereunder, except with
respect to matters resulting from the gross negligence or willful misconduct of
the administrator or its employees or agents; and (3) supply full and timely
information to the newly appointed Plan Administrator on all matters relating to
the Plan, the Trust, the Participants and their Beneficiaries, the Account
Balances of the Participants, the date and circumstances of the Disability,
death or Separation from Service of the Participants, and such other pertinent
information as the newly appointed Plan Administrator may reasonably require.
After a Change in Control, the newly appointed Plan Administrator may only be
terminated (and a replacement appointed) by the Ex-CEO or, in the event the
ex-CEO is no longer a Plan Participant, his or her appointee who is a Plan
Participant, and the Company shall have no right nor power to terminate or
replace the newly appointed Plan Administrator.




 
(b)
Review of denied claims. After a Change in Control, the Committee, as
constituted immediately prior to the Change in Control, shall continue to review
denied claims as provided in Article XI of the Plan. In the event any member of
the Committee resigns or is unable to perform the duties of a member of the
Committee, successors to such members shall be selected by the Ex-CEO. After a
Change in Control, the Committee shall have the discretionary power and
authority to determine all questions arising in connection with the review of a
denied claim as provided in Section 11.2 of the Plan. After a Change in Control,
the Company shall: (1) pay all reasonable administrative expenses and fees of
the Committee; (2) indemnify the Committee against any costs, expenses and
liabilities including, with limitation, attorney’s fees and expenses arising in
connection with the performance of the Committee hereunder, except with respect
to matters resulting from the gross negligence or willful misconduct of the
Committee or its employees or agents; and (3) supply full and timely information
to the Committee on all matters relating to the Plan, the Trust, the
Participants and their Beneficiaries, the Account Balances of the Participants,
the date and circumstances of the Disability, death or Separation from Service
of the Participants, and such other pertinent information as the Committee may
reasonably require. After a Change in Control, a member of the Committee may not
be removed by the Company, and may only be removed (and a replacement appointed)
by the Ex-CEO.



16

--------------------------------------------------------------------------------


 
8.3
Withholding. The Participating Employer shall have the right to withhold from
any payment made under the Plan (or any amount deferred into the Plan) any taxes
required by law to be withheld in respect of such payment (or deferral).



8.4
Indemnification. The Company shall indemnify and hold harmless each employee,
officer, director, agent or organization, to whom or to which is delegated
duties, responsibilities, and authority under the Plan or otherwise with respect
to administration of the Plan, including, without limitation, the Plan
Administrator, the Committee and their agents, against all claims, liabilities,
fines and penalties, and all expenses reasonably incurred by or imposed upon him
or it (including but not limited to reasonable attorney fees) which arise as a
result of his or its actions or failure to act in connection with the operation
and administration of the Plan to the extent lawfully allowable and to the
extent that such claim, liability, fine, penalty, or expense is not paid for by
liability insurance purchased or paid for by the Company. Notwithstanding the
foregoing, the Company shall not indemnify any person or organization if his or
its actions or failure to act are due to gross negligence or willful misconduct
or for any such amount incurred through any settlement or compromise of any
action unless the Company consents in writing to such settlement or compromise.



8.5
Expenses. The expenses of administering the Plan shall be paid by the Company.



8.6
Delegation of Authority. In the administration of this Plan, the Plan
Administrator may, from time to time, employ agents and delegate to them such
administrative duties as it sees fit, and may from time to time consult with
legal counsel who may be legal counsel to the Company.



17

--------------------------------------------------------------------------------


 
8.7
Binding Decisions or Actions. The decision or action of the Plan Administrator
in respect of any question arising out of or in connection with the
administration, interpretation and application of the Plan and the rules and
regulations thereunder shall be final and conclusive and binding upon all
persons having any interest in the Plan.







ARTICLE 9. Amendment and Termination




9.1
Amendment and Termination. The Plan is intended to be permanent, but the
Committee may at any time modify, amend, or terminate the Plan, provided that
such modification, amendment or termination shall not cancel, reduce, or
otherwise adversely affect the amount of benefits of any Participant accrued
(and any form of payment elected) as of the date of any such modification,
amendment, or termination, without the consent of the Participant unless such
modification, amendment or termination is required to conform the Plan to
applicable law. In the event of a modification to the Plan required by law all
outstanding Compensation Deferral Agreements also shall be deemed to be modified
to reflect the changes to the Plan document. A termination of the Plan shall
not, by itself, result in payments to Participants under the Plan, except to the
extent permitted in regulations promulgated under the Act. Unless distributions
are otherwise permissible under such regulations, payments to Participants shall
be made at the times specified in a Participant’s Compensation Deferral
Agreements and the terms of the Plan applicable to such Agreements prior to the
Plan’s termination.



9.2
Adverse Income Tax Determination. Notwithstanding anything to the contrary in
the Plan, if any Participant receives a deficiency notice from the United States
Internal Revenue Service asserting constructive receipt of amounts payable under
the Plan, Company contributions, and/or the investment earnings attributed
thereto due to any Participant withdrawal right or other Plan provision, the
Committee, in its sole discretion, may declare null and void any Plan provision
with respect to affected Participants that causes such Participant to be in
constructive receipt of income. If the laws of the United States or of any
relevant state are amended or construed in such a way as to make this Plan (or
its intended deferral of compensation and taxes) in whole or in part void, then
the Committee, in its sole discretion, may give effect to the Plan in such a
manner as it deems will best carry out the purposes and intentions of this Plan.
Nothing in this Section 9.2 shall be construed to limit the Plan Administrator
or Committee’s authority under applicable law to take any such action as may be
necessary to accomplish the objective of the Plan to defer the recognition of
compensation in connection with the taxation of income.



18

--------------------------------------------------------------------------------


 
ARTICLE 10. Informal Funding




10.1
General Assets. All benefits in respect of a Participant under this Plan shall
be paid directly from the general funds of the applicable Participating Employer
or a Rabbi Trust created for the purpose of informally funding the Plan, and
other than such Rabbi Trust, if created, no special or separate fund shall be
established and no other segregation of assets shall be made to assure payment.
No Participant, spouse or Beneficiary shall have any right, title or interest
whatever in or to any investments that the Company or a Participating Employer
may make to aid the Participating Employer in meeting its obligation hereunder.
Nothing contained in this Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship, between the Company, a Participating Employer or any if its
subsidiaries or affiliated companies and any Employee, spouse, or Beneficiary.
To the extent that any person acquires a right to receive payments from a
Participating Employer hereunder, such rights are no greater than the right of
an unsecured general creditor of the Participating Employer.





10.2
Rabbi Trust. The Company and/or Participating Employer may, at its sole
discretion, establish a grantor trust, commonly known as a Rabbi Trust, as a
vehicle for accumulating the assets needed to pay the promised benefit, but the
Company or Participating Employer shall be under no obligation to establish any
such trust or any other informal funding vehicle.







ARTICLE 11. Claims




11.1
Filing a Claim. Any controversy or claim arising out of or relating to the Plan
shall be filed with the Plan Administrator which shall make all determinations
concerning such claim. Any decision by the Plan Administrator denying such claim
shall be in writing and shall be delivered to the Participant or Beneficiary
filing the claim (‘Claimant’).




 
a.
In General. Notice of a denial of benefits (other than Disability benefits) will
be provided within 90 days of the Plan Administrator’s receipt of the Claimant's
claim for benefits. If the Plan Administrator determines that it needs
additional time to review the claim, the Plan Administrator will provide the
Claimant with a notice of the extension before the end of the initial 90-day
period. The extension will not be more than 90 days from the end of the initial
90-day period and the notice of extension will explain the special circumstances
that require the extension and the date by which the Plan Administrator expects
to make a decision.




 
b.
Disability Benefits. Notice of denial of Disability benefits will be provided
within forty-five (45) days of the Plan Administrator’s receipt of the
Claimant’s claim for Disability benefits. If the Plan Administrator determines
that it needs additional time to review the Disability claim, the Plan
Administrator will provide the Claimant with a notice of the extension before
the end of the initial 45-day period. If the Plan Administrator determines that
a decision cannot be made within the first extension period due to matters
beyond the control of the Plan Administrator, the time period for making a
determination may be further extended for an additional 30 days. If such an
additional extension is necessary, the Plan Administrator shall notify the
Claimant prior to the expiration of the initial 30-day extension. Any notice of
extension shall indicate the circumstances necessitating the extension of time,
the date by which the Plan Administrator expects to furnish a notice of
decision, the specific standards on which such entitlement to a benefit is
based, the unresolved issues that prevent a decision on the claim and any
additional information needed to resolve those issues. A Claimant will be
provided a minimum of 45 days to submit any necessary additional information to
the Plan Administrator. In the event that a 30-day extension is necessary due to
a Claimant’s failure to submit information necessary to decide a claim, the
period for furnishing a notice of decision shall be tolled from the date on
which the notice of the extension is sent to the Claimant until the earlier of
the date the Claimant responds to the request for additional information or the
response deadline.



19

--------------------------------------------------------------------------------


 

 
c.
Contents of Notice. If a claim for benefits is completely or partially denied,
notice of such denial shall be in writing and shall set forth the reasons for
denial in plain language. The notice shall (1) cite the pertinent provisions of
the Plan document and (2) explain, where appropriate, how the Claimant can
perfect the claim, including a description of any additional material or
information necessary to complete the claim and why such material or information
is necessary. The claim denial also shall include an explanation of the claims
review procedures and the time limits applicable to such procedures, including a
statement of the Claimant’s right to bring a civil action under Section 502(a)
of ERISA following an adverse decision on review. In the case of a complete or
partial denial of a Disability benefit claim, the notice shall provide a
statement that the Plan Administrator will provide to the Claimant, upon request
and free of charge, a copy of any internal rule, guideline, protocol, or other
similar criterion that was relied upon in making the decision.





11.2
Appeal of Denied Claims. A Claimant whose claim has been completely or partially
denied shall be entitled to appeal the claim denial by filing a written appeal
with the Committee. A Claimant who timely requests a review of the denied claim
(or his or her authorized representative) may review, upon request and free of
charge, copies of all documents, records and other information relevant to the
denial and may submit written comments, documents, records and other information
relevant to the claim to the Committee. All written comments, documents,
records, and other information shall be considered “relevant” if the information
(1) was relied upon in making a benefits determination, (2) was submitted,
considered or generated in the course of making a benefits decision regardless
of whether it was relied upon to make the decision, or (3) demonstrates
compliance with administrative processes and safeguards established for making
benefit decisions. The Committee may, in its sole discretion and if it deems
appropriate or necessary, decide to hold a hearing with respect to the claim
appeal.



20

--------------------------------------------------------------------------------


 

 
a.
In General. Appeal of a denied benefits claim (other than a Disability benefits
claim) must be filed in writing with the Committee no later than sixty (60) days
after receipt of the written notification of such claim denial. The Committee
shall make its decision regarding the merits of the denied claim within sixty
(60) days following receipt of the appeal (or within one hundred and twenty
(120) days after such receipt, in a case where there are special circumstances
requiring extension of time for reviewing the appealed claim). If an extension
of time for reviewing the appeal is required because of special circumstances,
written notice of the extension shall be furnished to the Claimant prior to the
commencement of the extension. The notice will indicate the special
circumstances requiring the extension of time and the date by which the
Committee expects to render the determination on review. The review will take
into account comments, documents, records and other information submitted by the
Claimant relating to the claim without regard to whether such information was
submitted or considered in the initial benefit determination.




 
b.
Disability Benefits. Appeal of a denied Disability benefits claim must be filed
in writing with the Committee no later than one hundred eighty (180) days after
receipt of the written notification of such claim denial. The review shall be
conducted by the Committee (exclusive of the person who made the initial adverse
decision or such person’s subordinate). In reviewing the appeal, the Committee
shall (1) not afford deference to the initial denial of the claim, (2) consult a
medical professional who has appropriate training and experience in the field of
medicine relating to the Claimant’s disability and who was neither consulted as
part of the initial denial nor is the subordinate of such individual and (3)
identify the medical or vocational experts whose advice was obtained with
respect to the initial benefit denial, without regard to whether the advice was
relied upon in making the decision. The Committee shall make its decision
regarding the merits of the denied claim within forty-five (45) days following
receipt of the appeal (or within ninety (90) days after such receipt, in a case
where there are special circumstances requiring extension of time for reviewing
the appealed claim). If an extension of time for reviewing the appeal is
required because of special circumstances, written notice of the extension shall
be furnished to the Claimant prior to the commencement of the extension. The
notice will indicate the special circumstances requiring the extension of time
and the date by which the Committee expects to render the determination on
review. Following its review of any additional information submitted by the
Claimant, the Committee shall render a decision on its review of the denied
claim.




 
c.
Contents of Notice. If a benefits claim is completely or partially denied on
review, notice of such denial shall be in writing and shall set forth the
reasons for denial in plain language.




 
i.
The decision on review shall set forth (a) the specific reason or reasons for
the denial, (b) specific references to the pertinent Plan provisions on which
the denial is based, (c) a statement that the Claimant is entitled to receive,
upon request and free of charge, reasonable access to and copies of all
documents, records, or other information relevant (as defined above) to the
Claimant’s claim, and (d) a statement describing any voluntary appeal procedures
offered by the plan and a statement of the Claimant’s right to bring an action
under Section 502(a) of ERISA.



21

--------------------------------------------------------------------------------


 

 
ii.
For the denial of a Disability benefit, the notice will also include a statement
that the Committee will provide, upon request and free of charge, (a) any
internal rule, guideline, protocol or other similar criterion relied upon in
making the decision, (b) any medical opinion relied upon to make the decision
and (c) the required statement under Section 2560.503-1(j)(5)(iii) of the
Department of Labor regulations.



11.3
Legal Action. A Claimant may not bring any legal action relating to a claim for
benefits under the Plan unless and until the Claimant has followed the claims
procedures under the Plan and exhausted his or her administrative remedies under
such claims procedures.



11.4
Discretion of Committee. All interpretations, determinations and decisions of
the Committee with respect to any claim shall be made in its sole discretion,
and shall be final and conclusive.





ARTICLE 12. GENERAL CONDITIONS




12.1
Anti-assignment Rule. No interest of any Participant, spouse or Beneficiary
under this Plan and no benefit payable hereunder shall be assigned as security
for a loan, and any such purported assignment shall be null, void and of no
effect, nor shall any such interest or any such benefit be subject in any
manner, either voluntarily or involuntarily, to anticipation, sale, transfer,
assignment or encumbrance by or through any Participant, spouse or Beneficiary.



12.2
No Legal or Equitable Rights or Interest. No Participant or other person shall
have any legal or equitable rights or interest in this Plan that are not
expressly granted in this Plan. Participation in this Plan does not give any
person any right to be retained in the service of the Company or any of its
subsidiaries or affiliated companies. The right and power of the Company to
dismiss or discharge an Employee is expressly reserved. Notwithstanding the
provisions of Section 9.2, the Company makes no representations or warranties as
to the tax consequences to a Participant or a Participant’s beneficiaries
resulting from a deferral of income pursuant to the Plan or that the Plan
complies in form or operation with Section 409A of the Code and regulations
issued thereunder.



12.3
No Employment Contract. Nothing contained herein shall be construed to
constitute a contract of employment between an Employee and the Company or any
of its subsidiaries or affiliated companies.



22

--------------------------------------------------------------------------------


 
12.4
Headings. The headings of Sections are included solely for convenience of
reference, and if there is any conflict between such headings and the text of
this Plan, the text shall control.



12.5
Invalid or Unenforceable Provisions. If any provision of this Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof and the Plan Administrator may elect in its sole
discretion to construe such invalid or unenforceable provisions in a manner that
conforms to applicable law or as if such provisions, to the extent invalid or
unenforceable, had not been included.



12.6
Governing Law. To the extent not preempted by ERISA, the laws of the State of
California shall govern the construction and administration of the Plan.



IN WITNESS WHEREOF, the undersigned executed this Plan as of the ___ day of
_________, 2007 to be effective as of the Effective Date.






Rubio’s Restaurants, Inc.


By: _______________________________


Its: _______________________________


23

--------------------------------------------------------------------------------

